Citation Nr: 0021766	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
disease, to include residuals of a cerebral vascular accident 
as secondary to hypertension.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, to 
include as due to an  undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991, with service in the Southwest Asia Theater 
during the Persian Gulf War.  

This appeal arises from a rating decision in April 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
residuals of a cerebral vascular accident, chronic fatigue 
syndrome, to include as due to an undiagnosed illness; and 
insomnia, to include as due to an undiagnosed illness.

The veteran also appealed that part of the April 1995 RO 
decision that denied a rating in excess of 30 percent for 
migraine headaches and service connection for a scar on the 
left wrist and a lump on the left forearm, to include as due 
to an undiagnosed illness.  A Board decision in April 1998 
denied these latter two claims and remanded the issues of 
service connection for residuals of a cerebral vascular 
accident, chronic fatigue syndrome, to include as due to an 
undiagnosed illness; and insomnia, to include as due to an 
undiagnosed illness.  The RO completed that development to 
the extent that was possible, and the case has been returned 
to the Board for its appellate review.  

In recently submitted written argument, the veteran's 
representative alleges that there was "clear and 
unmistakable error" in a March 2000 RO decision for failing 
to consider a May 1999 examination report that raised an 
issue of a rating in excess of 30 percent for migraine 
headaches.  As noted above, the Board denied that claim in 
April 1998.  It appears that the veteran, through his 
representative, wishes to reopen that claim.  The Board 
refers this matter to the RO for appropriate action.

Finally, the Board notes that the March 2000 RO decision 
denied the veteran's claim for service connection for 
depression.  As no notice of disagreement to that decision 
has been filed with the RO to date, this issue is not in 
appellate status.    


FINDINGS OF FACT

1.  Cerebrovascular disease is causally linked to 
hypertension; there is no medical evidence of residuals of a 
cerebrovascular accident.

2.  The veteran's claimed chronic fatigue syndrome is a 
diagnosed condition; the veteran's fatigue has been 
attributed to a diagnosed psychiatric condition; and there is 
no medical evidence of a nexus between claimed chronic 
fatigue syndrome or a disability manifested by fatigue and 
service.

3.  The veteran's insomnia has been attributed to a diagnosed 
condition, and there is no medical evidence of a nexus 
between a disability manifested by insomnia and service.


CONCLUSIONS OF LAW

1.  Cerebrovascular disease is proximately due to or the 
result of a service-connected disability; claimed residuals 
of a cerebrovascular accident are not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1999). 

2.  Chronic fatigue syndrome was not incurred in or 
aggravated in service, and it is not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999). 

3.  Insomnia was not incurred in or aggravated by active 
service, and it is not due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including cerebrovascular disease, brain 
thrombosis, and brain hemorrhage, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for cerebrovascular disease, to 
include residuals of a cerebrovascular accident; and for 
fatigue and insomnia, to include as due to an undiagnosed 
illness,  are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

Compensation is available to Persian Gulf veterans who 
exhibit objective indications of chronic disability resulting 
from an illnesses or combination of illnesses manifested by 
one or more signs, if the disability becomes manifest to a 
degree of 10 percent or more not later than December 31, 2001 
and if the disability cannot be attributed to any known 
diagnosis.  38 C.F.R. § 3.317(a)(1), (5).  "[O]bjective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(3).  See 
also 38 U.S.C.A. § 1117; VAOGCPREC 8-98.  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to and 
undiagnosed illness generally requires evidence of (1) active 
service in Southwest Asia during the Persian Gulf War, (2) 
manifestation of one or more signs or symptoms, (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of 10 percent or more within the 
specified presumptive period, and (4) a nexus between the 
chronic disability and the undiagnosed disorder.  See 
VAOGCPREC 4-99.
I.  Cerebrovascular Disease

The veteran was on active duty from November 1981 to November 
1991.  The service medical records show no cerebrovascular 
disease. The veteran was treated for hypertension while on 
active duty.  (His current service-connected disabilities 
include hypertension, rated 10 percent.) 

The record discloses that a VA CT (computerized tomography) 
scan of the head in December 1994 was equivocal.  The 
examiner stated that, given the appearance of a low density 
area in the left occipital area and a focus of low 
attenuation in the deep white matter of the left occipital 
lobe, the possibility of a true lesion, such as a small focus 
of infarction, could not be excluded.

At a VA neurological examination in January 1995, the veteran 
presented with total left facial paralysis of 12 days 
duration.  He had a history of daily headaches for 6 to 8 
years, primarily in the left temporal region.  After an 
examination, the impressions were idiopathic left facial 
paralysis (Bell's palsy) and tension-type headache.  Later in 
January 1995, left facial palsy had significantly improved.

The findings of a VA MRI (magnetic resonance imaging) of the 
brain in February 1995 were read as probably representing 
chronic microangiopathic disease.

At a personal hearing in December 1995, the veteran testified 
that an MRI had shown restricted blood vessels in his head; 
he didn't know what caused the blood vessels to constrict, 
but "there's no way I could have woke up with my face 
paralyzed and have restricted blood vessels and tell me it's 
Bell's palsy."

In January 1996, the veteran was evaluated by a VA 
neurologist for headaches and an abnormal MRI.  The examiner 
reviewed the February 1995 MRI and found the nonspecific 
changes demonstrated at that time were not related to the 
veteran's complaints of headache, which were most likely due 
to common migraine.  An episode of left facial weakness, 
which resolved after several months, was most compatible with 
idiopathic Bell's palsy.
In its April 1998 remand, the Board, citing the February 1995 
MRI, found that while there was no medical diagnosis of a 
cerebrovascular accident or stroke, there was medical 
evidence to suggest that the veteran may have cerebrovascular 
disease.  It was the Board's judgment that the veteran should 
be accorded an examination to determine whether or not he, in 
fact, suffered from cerebrovascular disease.  

The veteran was afforded an examination in May 1999.  The 
examiner, who reviewed the evidence associated with the 
claims file, determined that the findings developed during 
"the prior MRI scan seemed to be most compatible with [the 
veteran's] history of underlying hypertension and do not 
represent any significant degrees of cerebrovascular 
disease."  The examiner added, "[c]linically [the veteran] 
has certainly no[t] had any strokes or transient ischemic 
attacks." 

While the recent VA examiner determined that there is no 
medical evidence of residuals of a stroke or any significant 
degree of cerebrovascular disease, it was also opined that 
the prior MRI scan (1995) seemed to be most compatible with 
the veteran's history of underlying hypertension.  The 
physician thus implies that there is some degree of 
cerebrovascular disease, which was in fact noted on the 1995 
MRI report, and that such disease is consistent with the 
veteran's service-connected hypertension.  It is the Board's 
judgment that this opinion, when coupled with the actual 
February 1995 VA MRI report, which was interpreted as 
probably representing chronic microangiopathic disease, is 
sufficient competent medical evidence of a causal link 
between such cerebrovascular disease and the veteran's 
service-connected hypertension.  (Cerebral arteriosclerosis 
is rated under 38 C.F.R. § 4.124a, Code 8046.) 

II.  Persian Gulf Syndrome

The veteran was hospitalized in June and July 1995 for 
inpatient substance abuse treatment.  The discharge diagnoses 
were dysthymia and alcohol abuse.  At a VA general medical 
clinic in April 1996, the veteran's complaints included sleep 
difficulties and constant fatigue; he stated that he woke up 
tired.  He had attempted suicide the previous week, by 
slitting his wrists.  He had multiple somatic complaints.  
The impression was depression/anxiety, severe/marked 
anger/suicidal ideation.  He was referred for a psychiatric 
evaluation, which resulted in diagnoses of residual attention 
deficit disorder, rule out somatoform pain disorder, rule out 
cyclothymia, and alcohol dependence.

In April 1998, the Board remanded this case for further 
development.  Pursuant to the Board's remand, the RO was 
directed to afford the veteran a VA psychiatric examination 
to determine the nature and extent of any current psychiatric 
disorder.  The examiner was to express an opinion as to 
whether the veteran's complaints of fatigue and insomnia were 
manifestations of a diagnosed a psychiatric disorder or of 
some other disorder, for which there was no diagnosis.  The 
RO scheduled the veteran for a VA examination, as directed.  
However, the veteran indicated that he would be unable to 
appear for the scheduled examination, stating that he did not 
have transportation to the appointment.  Although the veteran 
later appeared for a scheduled neurological examination, the 
results of which are pertinent to another issue on appeal, 
the veteran did not appear for the scheduled psychiatric 
examinations, the results of which may have been germane to a 
resolution of the claims at issue.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant without good cause fails to 
report for such examination or reexamination, the claim shall 
be denied in the case of an examination scheduled in 
conjunction with a claim for increase.  In the case of an 
original compensation claim, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  

The veteran has not articulated good cause for his failure to 
appear for a scheduled VA examination.  Although he indicated 
that he lacked transportation to the scheduled appointment, 
the Board is aware of no authority that requires the VA to 
provide the veteran with transportation to an examination or 
to schedule an examination in the location of the veteran's 
choice, at least without some showing that the veteran's 
inability to appear for the examination was necessitated by 
factors, such a medical condition, that would make the 
examination as scheduled unfeasible.  The Board observes that 
the veteran ultimately was able to appear for a scheduled 
neurological evaluation, for which the veteran initially also 
indicated he would be unavailable.  

The record as it stands leaves the Board unable to conclude 
that complaints of fatigue and insomnia are the results of an 
undiagnosed illness.  Medical evidence in the claims file 
consisting of an April 1996 entry in treatment records 
associates the veteran's complaints of fatigue and sleep 
difficulties with an impression of depression and anxiety.  
Other treatment records also suggest the presence of a 
psychiatric disorder, and a July 1995 discharge report 
reflects a diagnosis of dysthymia.  Treatment records do not 
reflect an entry suggesting that that the etiology of any 
complaints of fatigue or sleep disturbances could not be 
explained, and medical evidence in the claims file does not 
otherwise suggest that the veteran's complaints in this 
respect elude diagnosis.  The evidence before the Board 
suggests that the complaints in question are symptoms of a 
diagnosed psychiatric disorder and fail to suggest the 
presence of an undiagnosed disorder responsible for those 
complaints.  There is no medical evidence of a condition 
manifested by fatigue or insomnia that is causally linked to 
service.  Because the veteran does not suffer from an 
undiagnosed disorder associated with fatigue or insomnia, and 
there is no medical evidence of a nexus between any diagnosed 
condition, such as chronic fatigue syndrome or a disability 
manifested by insomnia and any incident of service, the 
veteran's claims for service connection must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims for service connection for chronic fatigue syndrome, 
to include as due to an undiagnosed illness; and insomnia, to 
include as due to an undiagnosed illness, must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Secondary service connection for cerebrovascular disease is 
granted. 

Service connection for residuals of a cerebral vascular 
accident is denied.  

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness is denied.

Service connection for insomnia, to include as due to an 
undiagnosed illness is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

